Title: From George Washington to John Mauritius Goetschius, 7 October 1780
From: Washington, George
To: Goetschius, John Mauritius


                  
                     Sir
                     Head Quarters Octr 7th
                     1780
                  
                  Having Ordered a Captains Command from the Continental Troops to
                     Garrison the Block House at Dobbs’s Ferry—In addition to this—I request—You
                     will be pleased to detach a Subaltern and 20 Men from Your Corps, to join that
                     Garrison, and be under the Orders of the Commanding Officer: The Detachment to
                     be releived as often as you shall think necessary—And as the design of the
                     Post at Dobbs’ Ferry is to protect & cover the Country below as far as
                     practicable, the remainder of your Corp cannot be better employed than in
                     patroling, and guarding the Landing places and avenues leading to the Post, in
                     order to obtain early intelligence of any movement of the Enemy, prevent a
                     surprise & render every assistance in your power to the Garrison. I am Sir Your Ot He Servt
                  
                     Go. Washington
                  
               